22
23
24
25
26
27
28

 

 

FELED |N THE
U.S. DJST|€[CT COURT
E.~'-\STERN DIS'I E€lCT CJF "M”‘\S|'||NCTON

Joseph H. Harrington

United States Attorney MAR l 9 2019
EB.S¥€I‘D DlSll'lCt Ol" W&lShll`lgtOIl sEAN F. mcmann cLl:»<K¢
Caitlin Baunsgard __`Spemnm»ana@_rg.»\[ipm

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED s'rATEs oF AMERICA, )
)

Plaimifr, ) 2’-\0\'@@'0°5\"@2'1
)
vs. )

) PLEA AGREEMENT

JAcKsoN DANIEL BoWERs )
)
Defendant. )
)

Plaintit`f United States of America, by and through Joseph H. Harrington,
United States Attorney for the Eastern District of Washington, and Caitlin Baunsgard,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant, JACKSON DANIEL BOWERS, and the Defendant’s counsel, Molly
Winston, agree to the following Plea Agreernent:

1. Guilty Plea and Maximurn Statutory Penalties:

The Defendant, JACKSON DANIEL BOWERS, agrees to enter a plea of guilty
to the Information filed on March 19, 2019, charging the Defendant with Possession
With Intent to Distribute I-Ieroin, in violation of 21 U.S.C. § 841(a)(l), (b)(l)(C).

The Defendant understands that this charge is a Class C felony charge and also
understands that the maximum statutory penalty for this offense is not more than a 20-

year term of incarceration; a fine not to exceed 31,000,000; a term of supervised

PLEA AGREEMENT ~ l

 

\DOO\IO\Ul-l>w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

release of not less than 3 years up to a life term; denial of certain federal benefits; and
a $100 special penalty assessment

-The Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment for all or part of the term of
supervised release, pursuant to 18 U.S.C. § 35 83(e)(3), without credit for time
previously served on post-release supervision

2. Waiver of Indictment:

 

The Defendant is aware of his right to be charged by Indictment with regard to
the offense of Possession With Intent to Distribute a Mixture or Substance Containing
a Detectable Amount of Heroin, in Violation of 21 U.S.C. § 841(a)(1), (b)( 1)(C),
currently charged by Way of an Information. By entering into this Plea Agreement,
the Defendant agrees to waive his right to have the charge against him in the
Information presented to a Grand Jury.

3. Denial of Federal Beneflts:

The Defendant understands that by entering this plea of guilty the Defendant is
no longer eligible for assistance under any state program funded under part A of title
1`V of the Social Security Act (concerning Temporary Assistance for Needy Families)
or benefits under the food stamp program or any state program carried out under the
Food Stamp Act. 21 U.S.C. § 862a. Further, the Court may deny the Defendant’s
eligibility to any grant, contract, loan, professional license, or commercial license
provided by an agency of the United States or by appropriated funds of the United
States. 21 U.S.C. § 862.

4. The Court is Not a Partv to the Plea Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this
Plea Agreement. Sentencing is a matter that is solely within the discretion of the
Court. The Defendant understands that the Court is under no obligation to accept any
recommendations made by the United States and/or by the Defendant; that the Court

will obtain an independent report and sentencing recommendation from the U.S.

PLEA AGREEMENT - 2

 

klith

\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Probation Ofiice; and that the Court may, in its discretion, impose any sentence it
deems appropriate up to the statutory maximums stated in this Plea Agreement.

The Defendant acknowledges that no promises of any type have been made to
the Defendant with respect to the sentence the Court will impose in this matter. The
Defendant understands that the Court is required to consider the applicable sentencing
guideline range, but may depart or vary upward or downward in the exercise of its
discretion pursuant to United States v. Booker, 543 U.S. 220 (2005).

The Defendant also understands that should the sentencing judge decide not to

accept the parties’ recommendations, that decision is not a basis for withdrawing from

this Plea Agreement or a basis for withdrawing this plea of guilty.

5. Waiver of Constitutional Rights: ,

The Defendant, JACKSON DANIEL BOWERS, understands that by entering
this plea of guilty the Defendant is knowingly and voluntarily Waiving certain
constitutional rights, including:

(a). The right to a jury trial;

(b). The right to see, hear and question the witnesses;
(c). The right to remain silent at trial;

(d). The right to testify at trial; and

(e). The right to compel witnesses to testify.

While the Defendant is waiving certain constitutional rights, the Defendant
understands the Defendant retains the right to be assisted through the sentencing and
any direct appeal of the conviction and sentence by an attomey, who will be appointed
at no cost if the Defendant cannot afford to hire an attorney. The Defendant also
acknowledges that any pretrial motions currently pending before the Court are waived.

6. Elements of the Offense:

The United States and the Defendant agree that in order to convict the

Defendant of Possession'with Intent to Distribute Heroin, in violation of 21 U.S.C. §

PLEA AGREEMENT - 3

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

841(a)(1), (b)(l)(C), the United States would have to prove beyond a reasonable doubt
the following elements:
Firsr, on or about November 21, 2018, in the Eastern District of
Washington, the Defendant, JACKSON DANIEL BOWERS, did
knowingly and intentionally possess a mixture or substance
containing a detectable amount of heroin;
Second, the substance was in fact heroin; and
Thz`rd, the Defendant possessed the substance with the intent to
distribute to another person.

7. Statement of Facts:

The United States and the Defendant stipulate and agree that the United States
could prove these facts beyond a reasonable doubt at trial; these facts are accurate; and
these facts constitute an adequate factual basis for JACKSON DANIEL BOWERS’
guilty plea. This statement of facts does not preclude either party from presenting and
arguing, for sentencing purposes, additional facts which are relevant to the guideline
computation or sentencing, unless otherwise prohibited in this Plea Agreement. The
parties further agree and stipulate that this factual basis is simply a summary to
support the plea, it does not contain all facts which could be proven by the United
States.

On November 21, 2018, the United States Probation Office (“USPO”)
conducted a search of the Defendant, JACKSON DANIEL BOWERS’, residence
upon reasonable suspicion the Defendant was in violation of his conditions of
supervised release The USPO received information the Defendant was in possession
of controlled substances and firearms at that location 6 rko C[“\~& §f\`m\}

During the search, USPO located approximately §O/ grams of heroin (confirmed
by Washington State Patrol Laboratory), a controlled prescription drug (prescribed to
another individual), Suboxone tabs, a large sum of U.S. Currency in the Defendant’s

bedroom, and 6 firearms

PLEA AGREEMENT - 4

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\ooo\lc\u\.;>.

 

 

8. The United States Agrees:
(a). No New Charges:

The United States Attomey’s Office for the Eastern District of Washington
agrees not to bring any additional charges against the Defendant based upon
information in its possession at the time of this Plea Agreement arising out of
Defendant’s conduct charged in this Information and supervised release violation,
unless the Defendant breaches this Plea Agreement before sentencing

(b). Recommendation On Supervised Release Violation:

The United States agrees to recommend a term of incarceration on the
Defendant’s supervised release violation (2:15-CR-65-WFN-2) run concurrent With
the term of incarceration imposed on the drug trafficking case. See also Paragraph 10,
infra.

9. United States Sentencing Guideline Calculations:

The Defendant understands and acknowledges that the United States Sentencing
Guidelines (hereinafter “U.S.S.G.”) are applicable to this case and that the Court will
determine the Defendant’s applicable sentencing guideline range at the time of
sentencing The Defendant also understands that pursuant to United States v. Booker,
543 U.S. 220 (2005), the Court is required to consider the factors set forth in 18
U.S.C. § 3553(a), and to impose a reasonable sentence.

(a). Base Ojj‘ense Level and Relevant Conduct:

The United States and the Defendant stipulate and agree to recommend to the
Court that the Base Offense Level is 18, as the Defendant possessed with the intent to
distribute to others more than 40 grams but less than 60 grams of heroin. See
U.S.S.G. §2Dl.1(a)(5), (c)(l l).

(b). Specijic Ojj‘"ense Characterz`stics:
The United States and the Defendant agree to recommend to the Court that a 2-

level enhancement should be applied because the Defendant possessed a dangerous

PLEA AGREEMENT - 5

 

\OOO\]C\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

weapon. See U.S.S.G. §2Dl.l(b)(1). The parties agree to recommend no additional
specific offense characteristics apply. See generally U.S.S.G. §2D1.1(b)(1).
(c). Acceptance of Responsibility:

If the Defendant pleads guilty and demonstrates a recognition and an
affirmative acceptance of personal responsibility for the criminal conduct; provides
complete and accurate information during the sentencing process; does not commit
any obstructive conduct; accepts this Agreement; and enters a plea of guilty no later
than the next Pre-Trial Conference date; the United States will move for a three
(3)-level downward adjustment in the offense level for the Defendant’s timely
acceptance of responsibility, pursuant to U.S.S.G. §3El .l(a) and (b).

The Defendant and the United States agree that the United States may at its
option and upon written notice to the Defendant, not recommend a three (3)-level
reduction for acceptance of responsibility if, prior to the imposition of sentence, the
Defendant is charged or convicted of any criminal offense Whatsoever or if the
Defendant tests positive for any controlled substance

(d). Role Adjustments:

The United States and Defendant agreement recommend to the Court that no

role adjustments apply to this Defendant. See U.S.S.G. §3Bl et seq.
(e). Criminal History:

The United States and the Defendant have made no agreement and make no
representations as to the Defendant’s Criminal History Category, which shall be
determined by the Court at sentencing alter the Presentence Investigative Report is
completed

10. Length of Incarceration:

The United States agrees to recommend a term of incarceration at the high-end
of the advisory guideline range, to run concurrent with any period of incarceration
imposed on the Defendant’s supervised release violation. The Defendant is free to

recommend any legal sentence

PLEA AGREEMENT - 6

 

\OOO\]O\U\-I>L»JN»-\

NNNNNN|\)[\JN\-\)-)-\»-dl-»)-dr_\»-‘»-¢>-‘
OO\IO\Lll-¥>L»N'_‘O\QOO\]O\L)I-DWN'-‘O

 

 

11. Criminal Fine:

The United States and the Defendant agree to recommend the Court impose no
criminal fine.

12. Supervised Release:

The United States and the Defendant agree to jointly recommend that the Court
impose a 3 year term of supervised release, to include the following special
conditions, in addition to the standard conditions of supervised release:

(a). that the Defendant participate and complete such drug testing and
drug treatment programs as the Probation Officer directs, but not to
exceed six non-treatment drug tests per month during the imposed term
of supervised release; and

(b). that the Defendant’s person, residence, office, vehicle, and
belongings are subject to search at the direction of the Probation Officer. '

13. Mandatorv SDecial Penaltv Assessment:

The Defendant agrees to pay the $lOO mandatory special penalty assessment to
the Clerk of Court for the Eastem District of Washington, at or before sentencing,
pursuant to 18 U.S.C. § 3013, and shall provide a receipt from the Clerk to the United
States before sentencing as proof of this payment

14. Pavments While Incarcerated:

If the Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, the Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ Inmate Financial Responsibility
Program if the Court sentences the Defendant to a term of incarceration

15. Administrative Forfeiture:

The Defendant agrees to voluntarily forfeit any and all right, title, and interest,
that he has or may have, in any firearms and ammunition seized and taken into
custody by the Federal Bureau of Investigation and the Bureau of Alcohol, Tobacco,
Firearms & Explosives (“ATF”) on or about November 21, 2018.

PLEA AGREEMENT ~ 7

 

.;>.

\OOO\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27_

28

 

 

The Defendant agrees not to contest the forfeiture of the assets in any
administrative forfeiture proceedings initiated against said assets by ATF, and hereby
agrees to execute any and all forms, documents, and pleadings necessary to effectuate
the administrative forfeiture of any assets seized by ATF in this matter. The
Defendant waives notice of ATF’s administrative forfeiture action and consents to the
disposal of the assets without further notice

The Defendant agrees to hold all law enforcement agents and the United States,
its agents, and its employees harmless from any claims whatsoever arising in
connection with the seizure, forfeiture, and disposal of any assets included in this plea
agreement

16. Additional Violations of Law Can Void Agreement:

The Defendant and the United States agree that the United States may at its
option and upon written notice to the Defendant, withdraw from this Plea Agreement
or modify its recommendation for sentence if, prior to the imposition of sentence, the
Defendant is charged or convicted of any criminal offense Whatsoever or if the
Defendant tests positive for any controlled substance

17. Waiver of Appeal and Collateral Attack Rights:

In return for the concessions that the United States has made in this Plea _
Agreement, the Defendant agrees to waive his right to appeal the conviction and
sentence if the Court sentences the Defendant to a term of incarceration of no more
than 46 months and a term of supervised release of not more than five (5) years. The
Defendant further expressly Waives his right to file any post-conviction motion
attacking his conviction and sentencing, including a motion pursuant to 28 U.S.C. §
2255, except one based upon ineffective assistance of counsel based on information
not now known by the Defendant, and which, in the exercise of due diligence, could
not be known by the Defendant by the time the Court imposes sentence

Should the Defendant successfully move to withdraw from this Plea Agreement

or should the Defendant’s conviction on the Information be dismissed, set aside,

PLEA AGREEMENT - 8

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

vacated, or reversed, this Plea Agreement shall become null and void; the United
States may move to reinstate the Information, and the United States may prosecute the
Defendant on all available charges involving or arising from his participation in drug
trafficking and possession of firearms Nothing in this Plea Agreement shall preclude
the United States from opposing any post-conviction motion for a reduction of
sentence or other attack of the conviction or sentence, including, but not limited to,
proceedings pursuant to 28 U.S.C. § 2255.

18. Integration Clause:

The United States and the Defendant acknowledge that this document
constitutes the entire Plea Agreement between the United States and the Defendant,
and no other promises, agreements, or conditions exist between the United States and
the Defendant concerning the resolution of the case This Plea Agreement is binding
only upon the United States Attorney’s Office for the Eastern District of Washington,
and cannot bind other federal, state or local authorities The United States and the
Defendant agree that this agreement cannot be modified except in a writing that is

signed by the United States and the Defendant

Approvals and Signatures

 

Agreed and submitted on behalf of the United States Attorney’s Office for the

Eastem District of Washington,

Joseph H. Harrington
United States Attorney

/la/¢/QQ D\§é//f;/H

C€itlin Baunsgard£?$/
A€ sistant U. S. Atto\;ey/

PLEA AGREEMENT - 9

 

N

\DOO\]O\le-Pb~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreement With my attomey. I understand and voluntarily enter into
this. Furthermore, I have consulted with my attorney about my rights, 1 understand
those rights, and I am satisfied with the representation of my attorney in this case. No
other promises or inducements have been made to me, other than those contained in
this Plea Agreement, and no one has threatened or forced me in any way to enter into

this Plea Agreement. I am agreeing to plead guilty because I am guilty.

1 i htX-§ev\/i}t$\~/U§ S' 18 113
JAcKsoN DANIEL BoWERs Date
Defendant

 

1 have read the Plea Agreement and have discussed the contents of the Plea
Agreement with Defendant JACKSON DANIEL BOWERS. The Plea Agreement
accurately and completely sets forth the entirety of the agreement between the parties
I concur in Defendant JACKSON DANIEL BOWERS’ decision to plead guilty as set
forth in the Plea Agreement. There is no legal reason Why the Court should not accept
the Defendant’s plea of guilty.

//¢ %%/ 2>//9,//‘7

MollyV ston V v Date
Attome for the Defendant

PLEA AGREEMENT - 10

 

